Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiving module, cube generating module, and classifying module in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,6-7,9-10, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordes et al 9,599,702, hereinafter, Bordes in view of Nanzer 20200319302, hereinafter, Nanzer

In regards to claim 1, Bordes teaches a system for interpreting gestures comprising: one or more processors (fig. 2b (210)); 

a memory device in communication with the one or more processors, the memory device having a receiving module (fig. 6 (610 and 612) (col. 12-13, lines 60-5) (fig. 8 (RAM and Flash),
 a cube generating module (col. 1, lines 44-67, col. 6-7, lines 62-10)(fig. 2a/2b (210)) , and
Bordes fails to teach a classifying module; Examiner notes use of radar systems for gestures (col. 1, lines 20-25)
However, Nanzer teaches a classifying module (fig. 3 (336, 340, and 328)).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Bordes to further use the use the classifying means as taught by Nanzer in order to recognize gesture and remove the needs for buttons [0023-0024]
Therefore, Bordes in view of Nanzer teaches wherein the receiving module comprises instructions that when executed by the one or more processors cause the one or more processors to receive Doppler information from the at least three Doppler radar devices; [0046] Nanzer and  (fig. 6 (610 and 612) (col. 12-13, lines 60-5) (fig. 8 (RAM and Flash) Bordes

wherein the classifying module(fig. 2a/2b (210)) Bordes comprises instructions that when executed by the one or more processors cause the one or more processors to classify one or more gestures performed by an extremity when located in the volume into a category of a plurality of categories based on the micro-Doppler cube [0011, 0024-0025,0037-0040] Nanzer

In regards to claim 10, Bordes teaches method for interpreting gestures, the method comprising the steps of (abstract):
 receiving Doppler information from at least three Doppler radar devices, each of the at least three Doppler radar devices having a field of view that includes a volume; (fig. 1 (104a-104d))(fig. 3 (radar data cube); 
generating a micro-Doppler cube by projecting Doppler information in X, Y, and Z-directions over a period of time into the micro-Doppler cube; (col. 1, lines 44-67, col. 6-7, lines 62-10)(fig. 3 (radar data cube))

However, However, Nanzer teaches a classifying module (fig. 3 (336, 340, and 328)).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Bordes to further use the use the classifying means as taught by Nanzer in order to recognize gesture and remove the needs for buttons [0023-0024].
Therefore, Bordes in view of Nanzer teaches classifying one or more gestures performed by an extremity when located in the volume into a category of a plurality of categories based on the micro-Doppler cube. (fig. 3 radar data cube and, range bin and reviewer by time) Bordes [0046] Nanzer and  (fig. 6 (610 and 612) (col. 12-13, lines 60-5) (fig. 8 (RAM and Flash) Bordes

In regards to claim 18, Bordes teaches a non-transitory computer-readable medium for interpreting gestures, the non-transitory computer-readable medium comprising instructions that when executed by one or more processors cause the one or more processors to (abstract): 

 generate a micro-Doppler cube by projecting Doppler information in X, Y, and Z-directions over a period of time into the micro-Doppler cube; (col. 1, lines 44-67, col. 6-7, lines 62-10)(fig. 3 (radar data cube)).
Bordes fails to teach and classify one or more gestures performed by an extremity when located in the volume into a category of a plurality of categories based on the micro-Doppler cube.
However, However, Nanzer teaches a classifying module (fig. 3 (336, 340, and 328)).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Bordes to further use the use the classifying means as taught by Nanzer to recognize gesture and remove the needs for buttons [0023-0024].
Therefore, Bordes in view of Nanzer teaches classify one or more gestures performed by an extremity when located in the volume into a category of a plurality of categories based on the micro-Doppler cube. (fig. 3 radar data cube and, range bin and reviewer by time) Bordes [0046] Nanzer and  (fig. 6 (610 and 612) (col. 12-13, lines 60-5) (fig. 8 (RAM and Flash) Bordes

In regards to claim 6, Bordes in view of Nanzer teaches the system of claim 1, further comprising the step of actuating at least one system based on the category of the one or more gestures performed by the extremity [0023 0040] Nanzer.
In regards to claim 7, Bordes in view of Nanzer teaches system of claim 1, wherein the at least three Doppler radar devices are located within a cabin of a vehicle [0023] Nanzer.
In regards to claim 9, Bordes in view of Nanzer teaches system of claim 1, wherein the classifying module comprises instructions that when executed by the one or more processors causes the one or more processors to classify the one or more gestures performed by the extremity into the category of the plurality of categories based on the micro-Doppler cube by utilizing a trained machine-learning algorithm [0040] Nanzer.
In regards to claim 16, Bordes in view of Nanzer teaches method of claim 10, further comprising the step of actuating at least one system based on the category of the one or more gestures performed by the extremity. [0040] Nanzer.
In regards to claim 17, Bordes in view of Nanzer teaches method of claim 10, further comprising the steps of: projecting Doppler information from a first Doppler radar device of the at least three Doppler radar devices in the X-direction of the micro-Doppler cube; projecting Doppler from a second Doppler radar device of the at least three Doppler radar devices in the Y-direction of the micro-Doppler cube; and projecting Doppler from a third Doppler radar device of the at least three Doppler radar devices in 
Allowable Subject Matter
Claims 2-5, 8, 11-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694